   8:16-cr-00103-RFR-FG3 Doc # 77 Filed: 04/13/21 Page 1 of 2 - Page ID # 420




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:16CR103

       v.
                                                                  ORDER
APRIL VENTURA-SERAFIN,

                      Defendant.


       This matter is before the Court on defendant April Ventura-Serafin’s (“Ventura-
Serafin”) pro se motion for compassionate release (Filing No. 76) pursuant to 18 U.S.C.
§ 3582(c)(1)(A). In pertinent part, that statute permits her to move the Court to “reduce
[her] term of imprisonment” for “extraordinary and compelling reasons” thirty days after
the warden of the facility where Ventura-Serafin resides receives a request to file such a
motion on her behalf. Id. § 3582(c)(1)(A)(i); see also United States v. Raia, 954 F.3d 594,
595 (3d Cir. 2020). Upon initial review of Ventura-Serafin’s motion, the Court finds she
has potentially raised a colorable claim under § 3582(c)(1)(A), and that appointment of
counsel would help the Court determine whether relief is warranted under that section.
Accordingly,

      IT IS ORDERED:
      1.       The Federal Public Defender for the District of Nebraska is appointed to
               represent Ventura-Serafin for the limited purpose of determining whether
               there are extraordinary and compelling reasons to reduce her term of
               imprisonment.
      2.       In the event the Federal Public Defender should decline this appointment
               because of a conflict of interest or on the basis of the Amended Criminal
               Justice Act Plan, the Federal Public Defender shall provide the Court with a
               draft appointment order (CJA Form 20) bearing the name and other
               identifying information of the CJA Panel attorney identified in accordance
               with the Amended Criminal Justice Act Plan for this district.
8:16-cr-00103-RFR-FG3 Doc # 77 Filed: 04/13/21 Page 2 of 2 - Page ID # 421




   3.    If upon review the Federal Public Defender should conclude that Ventura-
         Serafin’s motion is frivolous, the Federal Public Defender may move to
         withdraw as counsel.
   4.    The U.S. Probation and Pretrial Services Office is directed to conduct an
         investigation of Ventura-Serafin’s compassionate release request and
         promptly file under seal a report on that investigation.
   5.    The probation office is authorized to disclose Presentence Investigation
         Reports to the Federal Public Defender and the United States Attorney for
         the purpose of evaluating the motion. Ventura-Serafin’s counsel shall
         provide the Presentence Investigation Report to any subsequently appointed
         or retained counsel. In accordance with the policy of the Federal Bureau of
         Prisons, no Presentence Investigation Report shall be provided to inmates.
   6.    The government and Ventura-Serafin’s counsel shall each file within ten
         days of the probation office filing its investigation report a brief addressing
         Ventura-Serafin’s request for sentencing relief and provide any evidence
         necessary to the Court’s disposition of her motion. Absent an extension, the
         motion shall be deemed fully briefed and submitted as of that date.


         Dated this 13th day of April 2021.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge




                                        2
